Title: To Thomas Jefferson from Charles Willson Peale, 26 May 1805
From: Peale, Charles Willson
To: Jefferson, Thomas


                  
                     Dear Sir 
                     
                     Museum May 26th. 1805.
                  
                  The Polygraph made for your use at Monticella has not yet arrived here, finding it did not come I went to the Stores where goods are deposited that come from Richmond &c, under the Idea that it might have been stored and no notice further taken on it, but I cannot get any intelligence about it. That which Mr. Beckley had and the Small one are received. we have machinery in readiness and as soon as the Polygraph arrives it shall be put into complete order and sent to you to Washington by the Stages or by Water as you may please to direct.
                  I do not find it possible to make a Machine that can write an 8vo. page in so small a size as your Model, and obtain space sufficient to shut it up within the Gallows—there is no difficulty in getting the width, but the length of Machinery necessary to reach even ⅔ down will be too long to shut up: for space must be allowed for the Pen-arms & Pens. I have therefore put my Sons improved Pen-Bar &c to as Small a Machine as can be convenient for use—With this Machine you may write to the extremities of pont paper with ease by placing the paper diagonally. the lines will shew how the paper is to be placed, having nearly half of one sheet on the other, the changing of the paper to write to the bottom is cause of some trouble therefore I much prefer a Machine one or two Inches longer, to save the trouble of mooving the Paper. But you express the desire of having a very small Machine, I therefore send you this for a tryal of it. it will give you full knowledge of the disadvantages of a small Machine, and, if on tryal should you prefer another size there is little difficulty of sending such small Machines by the Land Stages. Before I quit the subject I beg leave to remark that the tops & bottoms ought not to be made thinner, because room must be had to sink the Inkholders into the bottom, and substance in the top, to prevent it from warping. For a permanent fixture I very much prefer a Machine with three Pens, altho’ I have sildom occasion to use more than two, you may readily conceive that the great width has a greater certainty of writing correctly, and holding the middle Pen makes an equal ballance of the Pen-bar, there is very little difference in the labour of mooving three Pens or two, a very little addition of weight of the Machinery, which a few additional spiral Springs supports., and the number of Joints being equal of course there is no more friction in one than there is in the other.
                  I am much obliged to you for the Minerals.
                  A few tryals will discover the particular use of the lines on the Cloath, was the Machine intended for any person but your self I should be obliged to detail each particular operation, I will only remark that when you intend to write to the bottom; the sheet you write on must pass through the crack or crevice between the Gallows and board to write on. Mr. Smith has not yet wrote for a Polygraph. It is surprising that an Invention so important as this, that so few purchasers come forward, nay many of my acquaintance who seem to know all the advantages of making copies in this mode, yet they postpone the purchase—I will now soon put a stop to the manufactury—as soon as what I have on hand is finished I shall once more make a publication, in pretty strong terms of recommendation of them, and if that fails to bring purchasers, I will then discharge my workmen—This I am unwilling to do, because they are now expert at every part of the Work, and I would have not much trouble with the manufactory in future, having Tools made at considerable cost that ensure the accuracy of every part of the Work.
                  The Marquis Uroyo has one of two Pens which he is delighted with. he speaks of it in the highest terms of approbation in every company.
                  In the Model you sent, no room was allowed for the Pens when shut up—And as I have not made your contrivance to hold down the Ink pots, you might perhaps think I was neglectful of your directions. In the Machine sent having thicker stuf, makes it perfectly secure without. but I repeated before, this machine is only sent for tryal—I will with pleasure make any alterations from it you may desire and am with high consideration your friend
                  
                     CW Peale 
                     
                  
               